DETAILED ACTION
The Examiner acknowledges that Claims 1, 6 and 8 have been amended and Claims 2 and 7 have been cancelled.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections of Claims 1 and 6 have been fully considered and are persuasive.  The 112 rejections of Claims 1 and 6 have been withdrawn. Note: the rejection from Paragraph 5 of the previous Office Action has been overcome by cancelling the offending limitation. However, the Examiner still does not find the Specification enabling of “edges arranged to define the one or more openings and maintain a structural integrity” as seen in the 112 below.
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The Applicant argues that Paragraph 0017 describes that the structural integrity reflects the strength needed to ensure the panels remain secure through any number of configurations. However, the Examiner still finds it unclear how the edges themselves are arranged to maintain this structural integrity. What Paragraph 0017 is merely stating is that the corner may maintain structural integrity and it may provide enough strength for the panels to remain secure. What the Specification lacks is anything specific about the edges themselves and how they have strength for structural integrity. The Applicant also comments that the Figures provide dimensions of each part of the monolithic corner which would aide those skilled in the art in understanding how the edges help the structural 
The next argument is that the device of Fuller is not monolithic because it has a base section. However, the Examiner argues that the corner itself is monolithic as the Claim merely defines it as a corner having openings and edges, which Fuller does have. Furthermore, the base section is a separate feature of the device of Fuller, but is still monolithic because it is formed with the corner (Column 5, Lines 27-28). The Examiner never contemplates “separation of the base section from the corner” as noted on Page 6. Furthermore, the Applicant argues that Fuller uses angle braces which would constitute more than one piece. However, these angle braces are optional “the strength and rigidity of each support unit 110 may be further augmented by incorporating one or more angle braces” [emphasis added] (Column 6, Lines 30-32).
The next argument is that Fuller does not teach the edges are arranged to maintain the structural integrity. The Examiner had cited Column 6, Lines 24-25 to teach such limitation. However, the Examiner had erred in the citation and it should be Column 6, Lines 17-20. One can see from this citation that the corner member have sufficient strength, rigidity and durability to withstand force applied by repeated use.

The next argument is about Lewis and the Examiner’s interpretation of monolithic to mean “massive, rigid and uniform”. The Applicant cites Figures 6, 7 and 9 to show that Lewis is not uniform. However, looking at 5, one can see that the corner is uniform.
The next argument is that the edges of Lewis do not provide structural support. However, Paragraph 0007 makes clear that the corner joint provides a secure structural connection wherein the edges are part of the corner joint. The Examiner is relying on the structure and material choice in the Prior Art to teach the structural integrity. However, it seems as though the Applicant may be relying on a different characteristic of the monolithic corner to provide the structural integrity. However, such characteristic is not clear, which is why the Examiner has given the 112 enablement rejection.
The next argument is that the Examiner cited aluminum as a hygienic material but the Application uses extruded aluminum with an extra treatment. However, the Claim merely recites “formed of a hygienic material resistant to bacteria”. The Examiner 
The final arguments are towards the 103 rejections of Claims 3 and 10. However, these arguments are not persuasive because they are assuming the previous arguments were persuasive to which the Examiner has shown they are not.
Claim Rejections - 35 USC § 112
Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Examiner does not find “edges arranged to define the one or more openings and maintain a structural integrity” to be enabled as the Specification does not give any structural or material description directed towards the edges themselves that would lead to the structural integrity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 7,303,358 to Fuller.

Regarding claim 4, Fuller teaches in Figure 2, the one or more panels (200 are adjustable [as they slide into the openings (Column 6, Lines 39-42)].
Regarding claim 5, Fuller teaches in Figure 2, a depth of the one or more openings (112) is small enough to seal the one or more panels without the use of caulk or foam [none is mentioned in Fuller].
Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2010/0095624 to Lewis.
Regarding claim 6, Lewis teaches in Figures 5 and 6, a corner and panel system [joint apparatus (Paragraph 0021)], comprising: one or more openings (12) [channel (Paragraph 0021)] of a monolithic [massive, rigid and uniform] corner (10) arranged to receive one or more panels (20 and 21); and edges (16 and 18) 
Regarding claim 8, Lewis teaches in Figure 8, encapsulation occurs through sealing an entirety of an edge of the one or more panels (20 and 21).
Regarding claim 9, Lewis teaches in Figure 6, caulk (32) [adhesive (Paragraph 0024)] is used to seal the one or more panels (22) to the corner (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 7,303,358 to Fuller.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2010/0095624 to Lewis in view of US Patent Application Publication # 2014/0259970 to Shapiro.
Regarding claim 10, Lewis teaches in Figure 6, adhesive (32) (Paragraph 0024) is used to seal the one or more panels (22) to the corner (10) but does not teach the adhesive is foam. However, Shapiro teaches that adhesive can be substituted with a foam (Paragraph 0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use foam instead of adhesive because the foam can fill in any space between the corner and panel thus making the connection tighter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J TRIGGS/Primary Examiner, Art Unit 3638